Citation Nr: 0429917	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Propriety of an initial 10 percent evaluation assigned to 
an original grant of service connection for chronic lumbar 
strain.

4.  Propriety of an initial 10 percent evaluation assigned to 
an original grant of service connection for gastroesophageal 
reflux disease.

5.  Propriety of an initial noncompensable evaluation 
assigned to an original grant of service connection for 
chondromalacia of the right knee.

6.  Propriety of an initial noncompensable evaluation 
assigned to an original grant of service connection for 
hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to July 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Baltimore, 
Maryland, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection for chronic lumbar strain, gastroesophageal reflux 
disease (GERD), chondromalacia of the right knee and 
hemorrhoids, and denied his claims for service connection for 
chronic prostatitis and bilateral hearing loss.  The veteran 
appeals the initial evaluations assigned to the 
aforementioned service-connected disabilities as well as the 
denial of VA compensation for prostatitis and hearing loss.

The claims file shows that the veteran now resides in Texas 
and that the Houston, Texas, VA Regional Office (RO) is now 
the agency of original jurisdiction.

This case is based on an appeal of an original grant of 
service connection chronic lumbar strain, GERD, 
chondromalacia of the right knee and hemorrhoids, effective 
from July 2, 2001, the date on which the veteran first became 
entitled to receive VA 


compensation benefits.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for each of these service-connected 
disabilities currently at issue for separate periods of time, 
from July 2, 2001, to the present, based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be 
discussed below, additional evidentiary development is 
warranted with regard to these disabilities at issue before 
the Board can subject them to appellate review.  They are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  Chronic prostatitis is not shown by the evidence to have 
had its onset during military service; the veteran does not 
currently have a diagnosis of chronic prostatitis.

2.  Bilateral hearing loss is not shown by the evidence to 
have had its onset during military service; the veteran does 
not currently have a diagnosis of bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred in active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A disability manifested by bilateral hearing loss was not 
incurred, nor is it presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

With respect only to the issues of entitlement to service 
connection for chronic prostatitis and bilateral hearing 
loss, the Board notes that the RO has provided the veteran 
with express notice of the provisions of the VCAA in 
correspondence dated in July 2002, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
This evidence includes his service medical records.  The 
veteran has also been provided with VA examinations which 
address the service connection claims on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his service connection claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the veteran simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

(a.)  Factual Background and Analysis: Entitlement to service 
connection for chronic prostatitis.

The veteran's service medical records show that his 
genitourinary system was normal on all periodic medical 
examinations conducted throughout his period of active duty.  
Treatment reports show that in April and May 1983 he was 
treated for an episode of acute prostatitis.  No recurrence 
of this condition is shown in the medical records for the 
remainder of his period of service.  In January 2001 the 
veteran was examined in preparation for his retirement from 
the military.  The examination report shows that he related a 
history of prior treatment for prostate inflammation.  
However, examination of his prostate in January 2001 was 
normal.

Following the veteran's separation from service in July 2001, 
he applied for VA compensation for chronic prostatitis.  
Pursuant to his claim, he was provided with a VA 
genitourinary examination in December 2001.  The examination 
report shows that he related a history of antibiotic 
treatment in service for nonspecific urethritis  
approximately 10 years earlier.  However, at the time of the 
December 2001 examination he was entirely asymptomatic with 
regard to any genitourinary symptoms.  Rectal examination 
revealed that his prostate was enlarged but smooth, 
symmetrical, and benign.  The relevant diagnosis was a 
history of nonspecific urethritis, now completely 
asymptomatic.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any treatment for genitourinary complaints in service 
will permit service connection for a chronic genitourinary 
disorder or disease, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the present case on appeal, the objective medical evidence 
clearly demonstrates that the veteran does not currently have 
an existing and active chronic disability affecting his 
genitourinary system.  His service medical records show that 
in January 2001 examination conducted in service in 
preparation for his retirement revealed a normal prostate.  
Similarly, the VA examination of December 2001 revealed no 
active disease process affecting his prostate gland.  The 
veteran's history of treatment in 1983 for acute prostatitis 
appears to be for a transitory condition that produced no 
chronic disabling residuals.  Therefore, in view of the 
evidence, the Board must deny his claim for service 
connection for chronic prostatitis.  Because the evidence in 
this case is not approximately balanced with regard to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual Background and Analysis: Entitlement to service 
connection for bilateral hearing loss.

The veteran's service medical records include the reports of 
several audiometric examinations that were conducted 
periodically during the veteran's military service.  

The report of an audiological evaluation conducted during the 
veteran's pre-enlistment examination in March 1977 shows that 
his hearing acuity was normal for VA purposes and that his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
5
LEFT
25
15
15
N/A
10

Audiological evaluation conducted in October 1982 shows that 
the veteran's hearing acuity was normal for VA purposes and 
that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
5
5
5

Audiological evaluation conducted in October 1987 shows that 
the veteran's hearing acuity was normal for VA purposes and 
that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
10
5
5
0

Audiological evaluation conducted in August 1993 shows that 
the veteran's hearing acuity was normal for VA purposes and 
that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
0
0
0

A February 2001 service medical note shows that the veteran 
reported that he experienced tinnitus symptoms.  Although the 
note acknowledged that the veteran reported that his hearing 
acuity had decreased since his last audiological examination 
in 1993, testing at the time shows that his hearing was 
normal for VA purposes and it was noted that he possessed 
excellent speech discrimination in both ears.

Following the veteran's separation from service in July 2001, 
he filed a claim for service connection for bilateral hearing 
loss.  Pursuant to his claim, VA tested his hearing acuity in 
December 2001.  This evaluation shows that his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
15
15
LEFT
10
10
0
10
15

Speech audiometry revealed speech recognition ability scores 
of 100 percent for both ears.  The audiologist's assessment 
was that the veteran's hearing was essentially normal, 
bilaterally.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

The objective clinical evidence demonstrates that the 
veteran's current level of hearing acuity has failed to meet 
the regulatory minimal standard to be recognized as a 
disability for purposes of determining eligibility to VA 
compensation.  Therefore, the veteran's claim for service 
connection for bilateral hearing loss must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for chronic prostatitis is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran is currently appealing the evaluations assigned 
to his initial grant of service connection for chronic lumbar 
strain, GERD, hemorrhoids and chondromalacia of his right 
knee.  At present, the chronic lumbar strain and GERD have 
each been assigned a disability rating of 10 percent; the 
right knee disability and hemorrhoids have each been assigned 
noncompensable disability ratings.  The veteran's essential 
contention is that these disabilities are more severely 
disabling than the initial evaluations assigned to each would 
reflect and that they have become worse.  The Board has 
reviewed the claims file and notes that the only medical 
evidence addressing these disabilities are the reports of VA 
compensation examinations that were conducted in December 
2001, nearly three years earlier, and a treatment report 
showing treatment for GERD in July 2002, over two years ago.  
These issues should therefore be remanded so that the veteran 
may be scheduled for new medical examinations of his 
musculoskeletal system and digestive system to obtain an 
updated picture of the present state of his disabilities 
prior to appellate adjudication.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993) (when a veteran claims that his 
disability is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
his current condition, VA's duty to assist includes providing 
a new medical examination).

The Board also notes that there have been changes to the 
criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5294, of the rating schedule that pertains to the issue of 
entitlement to an increase rating for chronic lumbar strain; 
these changes were implemented on September 26, 2003.  To 
evaluate the case properly, it is essential to have current 
medical findings that relate to the specific criteria in the 
applicable diagnostic codes.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The application of these revised regulations to 
the veteran's claim should also be considered in the first 
instance by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issues of entitlement to 
increased evaluations for chronic lumbar 
strain, GERD, chondromalacia of the right 
knee and hemorrhoids.  The notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
complaints relating to his low back, 
right knee, upper gastrointestinal tract 
and hemorrhoids.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA treatment reports.  If the 
RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

4.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialists for the purpose 
of ascertaining the degree of impairment 
imposed upon him by his service-
connected chronic lumbar strain.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed 
by the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  It 
is requested that the examiner(s) 
address the following medical issues:

(a.)  State, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine.

(b.)  State, in degrees, the combined 
range of motion of the thoracolumbar 
spine.  (The combined range of motion 
refers to the sum of the range of 
motion in degrees on all axis of 
movement: forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.)

(c.)  State whether the back 
disability results in muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

(d.)  State whether the veteran has 
ankylosis of the entire thoracolumbar 
spine.


(e.)  If the response to item (d.), 
above, is yes, answer the following 
questions:
[1]  Is the thoracolumbar spine 
fixed in flexion or extension?

[2]  Does the ankylosis result in 
one or more of the following: 
difficulty walking because of a 
limited line of vision; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; 
atlantoaxial subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
stretching?

(f.)  Does the service-connected 
chronic lumbar strain involve only the 
nerves, or does it also involve the 
muscles and joint structure?

(g.)  Does the service-connected 
chronic lumbar strain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  

If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.

(h.)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected chronic lumbar strain, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to chronic lumbar strain, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
chronic lumbar strain.

(i.)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
veteran's chronic lumbar strain, and 
if such overlap exists, the degree to 
which the nonservice-connected 
problem(s) creates functional 
impairment that may be dissociated 
from the impairment caused by chronic 
lumbar strain.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

(j.)  The examiner should address the 
question of whether there are 
incapacitating episodes of elevated 
symptomatology associated with the 
veteran's chronic lumbar strain and, 
if so, the examiner should make the 
following determinations: 

[1]  Is the veteran's chronic 
lumbar strain manifested by 
incapacitating episodes having a 
total duration of at least one 
week but less than 2 weeks during 
the previous 12 months?

[2]  Is the veteran's chronic 
lumbar strain manifested by 
incapacitating episodes having a 
total duration of at least 2 
weeks but less than 4 weeks 
during the previous 12 months?

[3]  Is the veteran's chronic 
lumbar strain manifested by 
incapacitating episodes having a 
total duration of at least 4 
weeks but less than 6 weeks 
during the previous 12 months?

[4]  Is the veteran's chronic 
lumbar strain manifested by 
incapacitating episodes having a 
total duration of at least 6 
weeks during the previous 12 
months?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The report prepared should be 
typed.

5.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialist(s) for the purpose 
of ascertaining the degree of impairment 
imposed upon him by his service-connected 
GERD.  The examiner(s) should conduct 
those tests deemed appropriate.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  It is requested that the 
examiner(s) address the following medical 
issues:

(a.)  State whether the veteran's 
GERD is manifested by persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment 
of health.

(b.)  State whether the veteran's 
GERD is manifested by symptoms of 
pain, vomiting, material weight loss 
and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

6.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialist(s) for the 
purpose of ascertaining the degree of 
impairment imposed upon him by his 
service-connected chondromalacia of the 
right knee.  The examiner(s) should 
conduct those tests deemed appropriate.  
The claims file must be made available 
to and reviewed by the examiners prior 
to the requested study and the 
examination report should reflect that 
such a review was made.  It is requested 
that the examiner(s) address the 
following medical issues:

(a.)  State whether the veteran's 
chondromalacia of the right knee is 
manifested by slight, moderate or 
recurrent subluxation or lateral 
instability.

(b.)  State whether there is any 
radiographic evidence of degenerative 
changes affecting the veteran's right 
knee and, if so, whether it is 
etiologically related to his service-
connected chondromalacia.  The 
examiner should also assess the range 
of motion of the right knee on 
flexion and extension, and should 
state at which point on flexion and 
extension does the veteran begin to 
experience pain.

7.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialist(s) for the 
purpose of ascertaining the degree of 
impairment imposed upon him by his 
service-connected hemorrhoids.  The 
examiner(s) should conduct those tests 
deemed appropriate.  The claims file 
must be made available to and reviewed 
by the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  It 
is requested that the examiner(s) 
address the following medical issues:

(a.)  State whether the veteran's 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences.

(b.)  State whether the veteran's 
hemorrhoids are manifested by 
persistent bleeding and with 
secondary anemia, or with fissures.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination reports and required medical 
opinions should be reviewed to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

10.  The RO should readjudicate the 
veteran's claims for increased ratings 
for his service-connected chronic lumbar 
strain, GERD, chondromalacia of the right 
knee and hemorrhoids.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



